 

 

13

14
15
16
17

ag

19
20
21
22
23
24
25
26
27
28

| , pa Ht || [es >
MCGREGOR W. SCOTT — FILED

United States Attorney

KIRK E. SHERRIFF i 0
Assistant United States Attorney , CT 28 2019 (SY)
2500 Tulare Street, Suite 4401 2, CLERK, U.S. Basra;

’ ; J€& iat RICT
Fresno, CA 93721 STERN DISTRIGT OF C A
Telephone: (559) 497-4000 Se

 

Facsimile: .(559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

CASE NO. 1:09-SW-0085 SMS

In the Matter of the Search of:
MOTION AND PROPOSED ORDER TO
9384 EAST STANFORD AVE. UNSEAL SEARCH WARRANT
PLANADA, CALIFORNIA

 

 

 

 

The United States of America hereby applies to this court for an
order that the search warrant affidavit and search warrant, sealed on
April 21, 2009 pursuant to-an order of this court, be unsealed. The
reason for the request is that the defendant whose residence was the
subject of the search warrant has now -been arrested and had his
initial appearance in the S.D. Cal. on October 29, 2019. Therefore,
there no longer exists any reason to keep the search warrant
affidavit and warrant secret.

///
///
///

Motion to Unseal Search Warrant

 

 

 
 

 

10
1]
12
13
14
15
16
17
18
19

20

21

| 22

23
24
25
26

27

28

 

 

Accordingly, the United States requests that the search warrant

affidavit and warrant be unsealed and made public record.

DATED: October 28, 2019 . Respectfully submitted,

MCGREGOR W. SCOTT
United States Attorney

  
 
 

By

  

 

KIRK E. SHERRIFF” %
Assistant U.S. Attorney

IT IS SO ORDERED.

we os Bone lf Lily

Urfited States Magist e ‘Judge

- Motion to Unseal Search Warrant

 
